 1 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the Eecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Oceania Towel & Linen Service, Inc. and Union of Needletrades, Industrial and Textile Employees, AFLŒCIOŒCLC. Case 29ŒCAŒ24552 September 26, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the complaint. Upon a charge filed by Uion of Needletrades, Industrial and Textile Employees, AFLŒCIOŒCLC (the Union) on October 23, 2001, the General Counsel issued the complaint on January 28, 2002, against Oceania Towel & Linen Service, Inc., the Respondent, alleging that it has violated Section 8(a)(1) of the Act. The Respondent failed to file an answer. On March 25, 2002, the General Counsel filed a Mtion for Summary Judgment with the Board. On March 28, 2002, the Board issued an order transferring the prceeding to the Board and a Notice to Show Cause why 
the motion should not be granted. The Respondent filed no response. The allegations in the motion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted. Further, the undisputed allegations in the Mtion for Summary Judgment disclose that the Region, by letter and facsimile transmission dated February 13, 2002, notified the Respondent that unless an answer was received by February 15, 2002, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the faiure to file a timely answer, we grant the General Cousel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a domestic coporation with its principal office and place of business located at 1449 Richmond Terrace, Staten Island, New York, has been engaged in providing industrial laundry services to other entities. During the 12-month period preceding the issuance of the complaint, the Respondent, in the course and conduct of its business operations, purchased and received at its Staten Island facility, textiles, goods, products, and mate-rials worth in excess of $50,000 directly from other eterprises, including Zecron Textiles, Inc. and O.K. Unforms, Inc., which entities are directly engaged in inter-state commerce. We find that the Respondent is an eployer engaged in commerce within the meaning of Setion 2(2), (6), and (7) of the Act, and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES At all material times, the following individuals held the positions set forth opposite their names and have been supervisors of the Respondent within the meaning of Section 2(11) of the Act, and agents of the Respondent 
acting on its behalf: Todd Pincus President Angelo Cruz Manager On about October 17, 2001, the Respondent, by Pincus and Cruz, at a deli located across the street from the Rspondent™s facility, in the presence of employees: (1) threatened employees and union organizers with physical harm; (2) disparaged and uttered profanities at union organizers; (3) kicked a door off its hinges in the direction of union organizers; and (4) attempted to assault union organizers with lead pipes. CONCLUSION OF LAW By the acts described above, the Respondent has intefered with, restrained, and coerced employees in the eercise of the rights guaranteed in Section 7 of the Act, and has thereby engaged in unfair labor practices affecing commerce within the meaning of Section 8(a)(1) and 
Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in cetain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. Specifically, having found that the Respondent has violated Section 8(a)(1) of the Act, we shall order the Respondent to post at its place of business for 60 days a notice to employees stating that 
it will not (a) threaten employees and union organizers 338 NLRB No. 10  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD with physical harm; (b) disparage and utter profanities at union organizers in the presence of employees; (c) kick a door off its hinges in the direction of union organizers in the presence of employees; and (d) attempt to assault union organizers with lead pipes in the presence of eployees. ORDER The National Labor Relations Board orders that the Respondent, Oceania Towel & Linen Service, Inc., Staten Island, New York, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Threatening employees and union organizers with physical harm. (b) Disparaging and uttering profanities at union oganizers in the presence of employees. (c) Kicking a door off its hinges in the direction of uion organizers in the presence of employees. (d) Attempting to assault union organizers with lead pipes in the presence of employees. (e) In any like or related manner interfering with, re-straining, or coercing employees in the exe rcise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days after service by the Region, post at its facility in Staten Island, New York, copies of the atached notice marked ﬁAppendix.ﬂ1 Copies of the notice, on forms provided by the Regional Director for Region 
29, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not atered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the faciity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the ntice to all current employees and former employees eployed by the Respondent at any time since October 17, 
2001. (b) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Ntional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. Dated, Washington, D.C. September 26, 2002 Wilma B. Liebman, Member William B. Cowen, Member Michael J. Bartlett, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we vilated the Federal labor law and has ordered us to post and obey by this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist any union 
Chose representatives to bargain with us on your behalf Act together with other employees for your benfit and protection Choose not to engage in any of these protected activities. WE WILL NOT threaten our employees and union orgaizers with physical harm. WE WILL NOT disparage and utter profanities at union organizers in the presence of employees. WE WILL NOT kick a door off its hinges in the direction of union organizers in the presence of employees. WE WILL NOT attempt to assault union organizers with lead pipes in the presence of employees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exe rcise of the rights guaranteed you by Section 7 of the Act. OCEANIA TOWEL & LINEN SERVICE, INC. 